

	

		VI

		109th CONGRESS

		1st Session

		S. 1233

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 14, 2005

			Mr. Durbin (for himself

			 and Mr. Obama) introduced the following

			 bill; which was referred to the Committee

			 on the Judiciary

		

		A BILL

		For the relief of Diana Gecaj

		  Engstrom.

	

	

		1.Permanent resident status for

			 Diana Gecaj Engstrom

			(a)In

			 generalNotwithstanding

			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act, Diana Gecaj

			 Engstrom shall be eligible for issuance of an immigrant visa or for adjustment

			 of status to that of an alien lawfully admitted for permanent residence upon

			 filing an application for issuance of an immigrant visa under section 204 of

			 that Act or for adjustment of status to lawful permanent resident.

			(b)Adjustment of

			 statusIf Diana Gecaj

			 Engstrom enters the United States before the filing deadline specified in

			 subsection (c), Diana Gecaj Engstrom shall be considered to have entered and

			 remained lawfully and shall be eligible for adjustment of status under section

			 245 of the Immigration and Nationality

			 Act as of the date of enactment of this Act.

			(c)Deadline for

			 application and payment of feesSubsections (a) and (b) shall apply only if

			 the application for issuance of an immigrant visa or the application for

			 adjustment of status is filed with appropriate fees within 2 years after the

			 date of enactment of this Act.

			(d)Reduction of

			 immigrant visa numbersUpon

			 the granting of an immigrant visa or permanent residence to Diana Gecaj

			 Engstrom, the Secretary of State shall instruct the proper officer to reduce by

			 1, during the current or next following fiscal year, the total number of

			 immigrant visas that are made available to natives of the country of birth of

			 Diana Gecaj Engstrom under section 203(a) of the Immigration and Nationality Act or, if

			 applicable, the total number of immigrant visas that are made available to

			 natives of the country of birth of Diana Gecaj Engstrom under section 202(e) of

			 that Act.

			

